OPINIÓN DISIDENTE
DEL JUEZ ASOCIADO SEÑOR WOLE.
Desde el punto de vista de nuestra jurisprudencia corriente, el extremo más importante en este caso es la interpretación que debe dársele al artículo 175 del reglamento de la Ley Hipotecaria. No obstante un número de asunciones en favor de la aquí peticiona-ria, el caso pudo y debió ser resuelto en sus hechos.
Puede, pues, asumirse de momento que en este procedimiento de certiorari teníamos el derecho de indagar si la corte ejerció o no suficientemente su discreción o se valió- de todos los medios a su alcance para investigar la autoridad de los abogados para incoar un procedimiento ejecutivo a nombre de M. L. de Soto, o para averi-guar la existencia o inexistencia del allí demandante, M. L. de Soto. Partiendo de esa asunción, sostengo que el peticionario ante nos ja-más controvirtió suficientemente la presunción de autoridad que existe a favor de la debida comparecencia de un abogado. Cuando un abogado comparece a nombre de una parte, debe presumirse ne-cesariamente la existencia de esa parte, así como el hecho de que el letrado derivó su autoridad de ella.
La opinión de la mayoría reconoce literalmente que la presun-ción a favor del derecho de un abogado a comparecer en represen-tación de una parte es fuerte, pero esa opinión necesariamente con-sideró o bien que la presunción fué destruida o que en supuestos casos sospechosos el deber de la corte, aun en un procedimiento sumario bajo la Ley Hipotecaria, era hacer una investigación más amplia. La base de la opinión de la mayoría fué que la corte inferior no fué tan lejos como debió.
La actuación de la corte se hizo depender exclusivamente del affidavit de Henri Brown, uno de los abogados de los Padres Ca-puchinos. Él hizo una demostración, por supuesto, fuerte, fundada en información y creencia, en el sentido de que no había en Santo Domingo comerciante, alguno de nombre M. L. de Soto, según se alegó en el escrito inicial presentado en la corte inferior. El de-clarante manifestó que había hecho un gran número de gestiones *974encaminadas a probar por medio de varias personas en Santo Domingo que ellas jamás habiam oído hablar de M. L. de Soto. Sin embargo, información obtenida de bancos y comerciantes no me convencería de qne una persona cuya ocupación natural sea el co-mercio, no haya de existir, no obstante ser desconocida por los que facilitaron la información al declarante.
Se dijo, en síntesis, que M. L. de 'Soto, comerciante, soltero, y residente en Santo Domingo, presenta un escrito inicial, etc. M. L. de Soto pudo dedicarse al comercio y haberse retirado. Es fácil-mente posible que una persona que una vez fué comerciante y cuyas actividades hayan cesado, no sea conocida por los comerciantes o banqueros, especialmente si no tiene cuentas en los bancos. Es cues-tión de conocimiento común en Puerto Rico que muchas personas no depositan su dinero en los bancos. No trataré de analizar todas las posibidades no excluidas por la declaración jurada del Sr. Brown.
No pongo en duda la jurisprudencia citada por este Tribunal al efecto de que la inexistencia de una persona no puede probarse por testimonio positivo sino que debe establecerse mediante la razonable exclusión de la posibilidad contraria. En un juicio criminal donde quizá se precisa la mayor prueba, una persona puede ser convicta sobre evidencia circunstancial. No sostengo que la evidencia en un caso civil deba ser tan robusta como la que se exige en un caso criminal, pero no puede surgir duda alguna de que la presunción a favor de la debida comparecencia de un abogado es tan fuerte y tan necesaria para la administración de justicia, que un affidavit debe excluir toda posibilidad razonable de que el demandante en el procedimiento ejecutivo en realidad existía. Desde el tiempo del caso de Osborn y de la opinión del Juez Presidente Sr. Marshall en él, la fuerza de la presunción en favor de un abogado ha to-mado incremento más bien que disminuido. Osborn v. The U. S. Bank, 9 Wheat, 738; Nota sobre el caso de McAlexander v. Wright, 16 Am. Dec. 98; Doe v. Abbott, 126 Am. St. Rep. 30, y nota.
La cuestión de si la presunción había sido vulnerada fué pre-sentada a la corte de distrito. Haya esa corte o no llegado a su conclusión mediante un proceso' mental similar al del que suscribe, lo cierto es que la corte inferior estimó que esa presunción no había sido destruida por el affidavit del Sr. Brown. La corte tuvo ante sí toda la evidencia, y, como en cualquier otro caso, tenía derecho a apreciarla, y su conclusión debió ser final para esta corte. Puede decirse que en este caso no había otra cosa envuelta que la aprecia-ción de la evidencia. Consideraré ahora otros aspectos del caso.
La ley define el auto de certiorari así:
*975“El auto de certiorari es un auto expedido por un tribunal superior a otro inferior, por el cual se exige del último la remisión al primero, de una copia certificada de las diligencias pendientes en el tribunal (corte) inferior o los autos de alguna causa ya terminada, en aquellos casos en que el procedimiento adoptado no esté de acuerdo con las prescripciones de la ley, y con objeto de terminar los procedimientos cuando el tribunal inferior rehusare hacerlo fundado en bases erróneas." (Estatutos Revisados de 1911, sección 1349).
El becho de que la corte pueda o no baber estado equivocada en. la apreciación de la prueba no es un error de jurisdicción o pro-cedimiento, ni revisable por certiorwri. Arribas v. Corte de Distrito, 9 D.P.R. 484; Axtmayer v. Juez de Distrito, 14 D.P.R. 643; Del Toro v. Corte Municipal, 16 D.P.R. 93.
Hay otra cuestión de procedimiento que el que suscribe cree debe ser decisiva del caso. La Asociación de Padres Capucbinos jamás llegó a ser parte en el procedimiento hipotecario, según yo entiendo la ley. El reglamento para la ejecución de la Ley Hipo-tecaria dispone que los acreedores posteriores deben ser notificados del procedimiento, pero no se convierten en partes. Esto sólo les proporciona la oportunidad de comparecer a la venta pública y su-bastar la propiedad. Empero, como la Asociación de Padres Capu-chinos era la dueña del terreno en que estaba enclavado el edificio hipotecado, y como había radicado un pleito y anotado un aviso de lis pendens en el registro, era conveniente notificarla del procedi-miento ejecutivo. Esto no • hizo parte a la Asociación de Padres Capuchinos, y la conclusión que aparece en la solicitud en el sen-tido de que la referida asociación fué hecha parte es injustificada.
Un acreedor que embarga, también podría anotar su pleito en el registro y una corte podría de igual modo pero innecesariamente notificarle del procedimiento hipotecario.
Procederé ahora a considerar la interpretación del artículo 175 del Reglamento para la ejecución de la ley hipotecaria. Éste es un caso claro de expressio unius est exclwsio alterius. La naturaleza sumaria del procedimiento, sólo puede ser cambiada en los casos que se especifican. El artículo 14 del Código Civil de Puerto Rico, edición de 1930, lee como sigue:
“Cuando la ley es clara y libre de toda ambigüedad, la letra de ella 110 debe' ser menospreciada bajo el pretexto de cumplir su espíritu."
El artículo 175 no quiere decir que a opción de una parte o de una corte cualquiera- materia puede- ser investigada, sino que todos los asuntos, excepto los enumerados en ese artículo, son relegados a una acción plenaria en que puede suscitarse cualquier cuestión. Si alguna cosa no debe ser puesta en tela de juicio en un procedi-*976miento sumario* en virtud de la Ley Hipotecaria, es el poder de representar a una parte. Si así fuese, un acreedor podría con fre-cuencia, si no siempre, ser requerido a probar el poder de su abo-gado, en casos fáciles de imaginar.
Los autos demuestran que la Asociación de Padres Capuchinos tenía un pleito pendiente y lo había anotado en el registro. Al igual que si se tratase de un deudor o de cualquiera otra persona que pudiera tener una reclamación sobre la propiedad, tal vez pudo haberse radicado una demanda complementaria en el mismo pleito para lograr que se ventilaran las imputaciones de fraude- y cons-piración hechas por lá Asociación de Padres Capuchinos contra Manuel Tous Soto y María Rivera Quiles. No veo que se cometa injusticia alguna al exigírsele a un deudor o a cualquiera otra persona recurrir a un pleito plenario para impugnar un procedi-miento ejecutivo. Si han de crearse obstáculos al cobro de las deu-das, la dificultad para obtener dinero una persona sería mayor. Esto se hizo lo suficientemente claro en la exposición de motivos para la aprobación de la Ley Hipotecaria. El procedimiento no es tan drástico como el que existe en varios de los estados de la Unión Americana, donde en lugar de la hipoteca ordinaria se otor-gan escrituras de trust por virtud de las cuales los trustees tienen facultad para vender sin necesidad de un procedimiento judicial, previa publicación de un anuncio en los periódicos en el sentido de que la propiedad será vendida en cierta fecha y en determinado sitio, desde luego, después que el deudor ha incurrido en mora.
No veo motivo para hacer una excepción en este caso, y lo ac-tuado por la corte de distrito no debió anularse.
Estoy autorizado para decir que el Juez Asociado Sr. Aldrey está conforme con esta opinión.